Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered March 30, 2005, convicting defendant, after a jury trial, of robbery in the second degree, three counts of grand larceny in the fourth degree and two counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 61/2 years, reversed, on the law, and the matter remanded for a new trial.
For the reasons stated in our decision on the codefendant’s appeal (People v Perez, 37 AD3d 152 [2007]), defendant is entitled to a new trial. We have considered and rejected the People’s preservation arguments. Concur—Mazzarelli, J.P., Andrias, Friedman and Malone, JJ.